Title: To Thomas Jefferson from Charles Bonnycastle, 19 May 1825
From: Bonnycastle, Charles
To: Jefferson, Thomas


Dear Sir
University
May 19th 1825
The only apology which I can plead, for troubling you with private business, at a moment when you appear suffering under indisposition, is the delay that Mr Gilmer’s illness has already occasioned, respecting the payment of my Bond.I have had a conference with that gentleman this morning, which, I am sorry to say, has not terminated to my satisfaction: and as Mr Gilmer seems little disposed to come to any immediate agreement, but on the contrary, appears still to pursue that course, which I can regard as little else than trifling with me: I have no other recourse than to lay before you a statement of the promises which I received from Mr G— & on which I came to this country.I have before mentioned—that I was abroad when the proposals were first made, I had merely a few hours to examine them, & make my determination. They consisted in promises on my G’s part, of a salary whose total amount—he thought could scarcely fall under a thousand sterling—this salary was divided as at present—but the number of students which he estimated for each year, would—at least—produce a total of that amount:—every year—he added this will probably increase—but on a thousand a year, he was convinced, we might fully calculate—even for the first year.This promise was made in the presence of a friend—& is the same with those made to Mr Key—Dr Dunglison—& Mr Long;—it agrees, too, with the letters which had previously been sent, concerning me, to my friend Mr Barlow.But in one of these letters—there is a further promise that the Bond which I was under to the British Government should be no obstacle to my appointment—That is, as I understood it that Mr Gilmer would pay this Bond—In a subsequent conversation, however, which I had with that gentleman—he stated—that although he had, indeed, made such an agreement, it was now out of his power to advance so large a sum as £ 500:—but he added—if I would accept the appointment, he would use his utmost endeavors with the visitors, the instant he landed, to remove this difficulty—He, also told me, that he had great influence with Mr Brougham—& that he would write immediately to Mr Rush—to obtain Mr B’s influence with the Admiralty—in order that the Bond might not be enforced.  According to Mr G’s directions, I wrote to Mr Rush the next day, & received an answer informing me that he had never received any intimation of the kind from Mr Gilmer, & was totally ignorant respecting it.Yet in fully relying on the promises which Mr Gilmer had made, I determined to embark for this country with my Bond unsettled, & with a feeling that I was by this measure, exposing a friend who had conferred a benefit upon me, to a very considerable & very unpleasant risk—perhaps to a large pecuniary loss.It was not therefore without great astonishment, that I found, when I landed here, that Mr Gilmer had made no communication of the kind—that weeks & months passed away without my receiving any satisfactory account of what he intended; & finally, that the promises of which he was so lavish on the other side of the Atlantic—were, not, indeed forgotten, but interpreted in a manner of which, I must confess, I do not understand the meaning—By his certainty of our salaries amounting to a thousand a year—& (for he so expressed it, & you will find a similar remark sir (in one of the accompanying letters) his sanguine expectations that they would reach 1800—Mr Gilmer appears to have meant so little, that he intended to offer me, (he now asserts.) £ 5 or 600 a year, as a peculiar favor, & indemnity for my loss.I am truly sorry, Sir!, that I should have occasion to address you upon a subject so unpleasant to my feelings—but you will perceive that I have left England under a definitive promise which I feel myself bound to perform—I have by trusting to Mr Gilmer’s promises—or should I say his mode of expressing himself—brought myself into a difficulty which is truly distressing to me.Having therefore every consideration of what Mr Gilmer did, or did not, mean by what he said, I have only to request that the visitors would give directions for the amount of the Bonds to be forwarded to the Admiralty—or such part of it as they may claim. To any subsequent repayment on my part, I am perfectly willing to agree, & leave that—Sir!—entirely to your decision.— I am satisfied & pleased with my situation,—(though greatly different from what Mr Gilmer represented (it,) & would probably at any time have sacrificed £ 500 in order to have obtained one so convenant with my wishes. Yet I trust—Sir—you will not deem it unreasonable in me to request that a debt in which I have involved a friend, through Mr Gilmers professions, may be advanced before any material difficulty can—perhaps—have secured from the delay—In conclusion, allow me, sir!, to add—that if the tenor of this letter appears in any way to depart from the profound respect which I owe to your character—it arises solely from the difficulty which I find in expressing myself upon a subject, where, I must confess, Mr Gilmers conduct has a  little irritated me.I have added in the other side the proposal which I made this morning to Mr Gilmer—& which, after some hesitation he declined:—I have sent, too, the accompanying letters, which passed between Mr Gilmer, & Mr Key.I remain Dear Sir With feelings of the profoundest respect Your Obedient Humble ServantC: Bonnycastle